Exhibit 10.25

EXECUTIVE SEVERANCE AGREEMENT

This EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) is entered into as of
                    , 2009, by and between Nationwide Mutual Insurance Company
(the “Company”) and                              (“Executive”).

WHEREAS, the parties desire to enter into an agreement to reflect the parties’
understanding with respect to severance benefits to be provided in the event of
Executive’s termination of employment as set forth herein.

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the
additional benefits provided to Executive under this Agreement.

WHEREAS, certain capitalized terms shall have the meanings given those terms in
Section 3 of this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.        Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment and agrees to perform Executive’s
duties and responsibilities, in accordance with the terms, conditions and
provisions hereinafter set forth.

1.1      Term of Agreement. The term of this Agreement shall begin as of the
date set forth above, and shall continue until December 31, 2010, or, if
earlier, the date on which Executive’s employment terminates in accordance with
Section 2 below. In addition, the term of the Agreement shall automatically
renew for periods of one year unless either party gives written notice to the
other party, at least 60 days prior to the end of the initial term or at least
60 days prior to the end of any one-year renewal period, that the Agreement
shall not be further extended. The period commencing on the effective date and
ending on the date on which the term of Executive’s employment under the
Agreement shall terminate is hereinafter referred to as the “Employment Term.”
The failure of the Company to renew this Agreement shall not be considered a
termination of Executive’s employment under this Agreement and shall not give
Executive grounds to terminate employment for Good Reason (as defined in
Section 3) under this Agreement.

1.2      Duties and Responsibilities. During the Employment Term, Executive
shall serve as the                              of the Company, or in such other
executive positions as the Board of Directors of the Company (the “Board”)
determines. Executive shall perform all duties and accept all responsibilities
incident to such position or as may be reasonably assigned to Executive by the
Chief Executive Officer of the Company or the Board.

1.3      Extent of Service. During the Employment Term, Executive agrees to use
Executive’s full and best efforts to carry out Executive’s duties and
responsibilities under Section 1.2 hereof with the highest degree of loyalty and
the highest standards of care and,



--------------------------------------------------------------------------------

consistent with the other provisions of this Agreement, Executive agrees to
devote substantially all of Executive’s business time, attention and energy
thereto. The foregoing shall not be construed as preventing Executive from
making investments in other businesses or enterprises, provided that Executive
agrees not to become engaged in any other business activity which, in the
reasonable judgment of the Board, is likely to interfere with Executive’s
ability to discharge Executive’s duties and responsibilities to the Company.
Executive will not serve on the board of directors of an entity unrelated to the
Company (other than a non-profit charitable organization) without the consent of
the Board.

1.4      Compensation. During the Employment Term, Executive shall receive such
salary, incentive compensation and benefits as shall be determined by the Board
(or a committee of the Board).

2.        Termination. Executive’s employment shall terminate upon the
occurrence of any of the following events:

2.1      Termination Without Cause. The Company (by action of the Board) may
remove Executive at any time without Cause (as defined in Section 3) from the
position in which Executive is employed hereunder upon 30 days’ prior written
notice to Executive pursuant to Section 15 (or upon written notice to Executive
pursuant to Section 15 and payment of 30 days base salary in lieu of such
notice).

2.2      Resignation for Good Reason After a Substantial Reorganization. If the
Board determines for purposes of this Agreement that a substantial
reorganization of the Company has occurred, the Board may establish a period of
time during which Executive may elect to resign if an event constituting Good
Reason (as defined in Section 3) occurs. In that event, Executive may initiate
termination of employment by resigning under this Section 2.2 for Good Reason
during the period specified by the Board. Executive shall give the Company not
less than 60 days prior written notice pursuant to Section 15 of such
resignation, which notice shall be provided to the Company within 60 days
following the occurrence of the event giving rise to the Good Reason
resignation. A substantial reorganization shall not be considered to have
occurred unless the Board specifically determines that a substantial
reorganization has occurred for purposes of this Agreement and the Board
establishes a time period during which Executive may elect to resign if an event
constituting Good Reason occurs. Nothing in this Agreement shall obligate the
Board to make any such determination.

2.3      Benefits Payable Upon Termination Without Cause or Resignation for Good
Reason After a Substantial Reorganization. In the event of a removal or
resignation described in Section 2.1 or 2.2 during the Employment Term, if
Executive executes and does not revoke a written release and waiver of claims
upon such removal or resignation, in form and substance acceptable to the
Company (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims based
upon any severance entitlements under the terms of this Agreement or
entitlements under any plans or programs of the Company under which Executive
has accrued a benefit), Executive shall be entitled to receive the severance
benefits described below:

 

2



--------------------------------------------------------------------------------

  (a)      Executive shall receive a lump sum cash payment equal to two times
Executive’s annual base salary in effect immediately before the Termination Date
(as defined in Section 3), including salary reduction amounts of base salary
under the Company’s benefit plans and programs.

  (b)      Executive shall receive a lump sum payment equal to two times
Executive’s annual bonus. For purposes of this subsection (b), “annual bonus”
means the greater of (i) Executive’s annual short-term incentive bonus for the
year in which the Termination Date occurs, based on the Company’s actual
performance for the year and calculated as if Executive had continued in
employment for the year, or (ii) Executive’s target annual short-term incentive
bonus in effect for the year in which the Termination Date occurs. Payment will
be made at the time that annual bonuses for the year are paid to other
executives, but not later than March 15 after the end of the year in which the
Termination Date occurs. The payment under this subsection (b) shall be in lieu
of any annual short-term incentive bonus for the year in which the Termination
Date occurs.

  (c)      The Company shall pay Executive a lump sum cash payment equal to the
cost that Executive would incur if Executive continued medical, dental and
vision coverage under section 4980B of the Code (as defined in
Section 3)(“COBRA”) or the Company’s retiree medical plan, if applicable, for
Executive, and, where applicable, his or her spouse and dependents, for the
Severance Period (as defined in Section 3). The cash payment shall include a tax
gross up to cover Executive’s income and FICA taxes imposed on the payment under
this subsection (c). Executive may elect COBRA continuation coverage according
to the terms of the Company’s applicable benefit plans, for the period permitted
under such plans.

  (d)      Executive shall receive a lump sum payment equal to Executive’s
target long-term incentive award opportunity in effect under the Company’s
long-term incentive compensation plan for the year in which Executive’s
Termination Date occurs. The amount determined under this subsection (d) shall
be paid at the time that long-term incentive awards for the year are paid to
other executives, but not later than March 15 after the end of the year in which
the Termination Date occurs. The payment under this subsection (d) shall be paid
in lieu of any long-term incentive award for the year in which Executive’s
Termination Date occurs. The payment under this subsection (d) shall not affect
any award amounts payable with respect to prior years in accordance with the
terms of the applicable long-term incentive plan.

  (e)      Executive shall receive supplemental benefits under this Agreement
equal to:

  (A)     the benefits that Executive would have received under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan, Nationwide Excess
Benefit Plan, Nationwide Savings Plan, Nationwide Supplemental Defined
Contribution Plan and Nationwide Individual Deferred Compensation Plan,
respectively, as in effect at Executive’s Termination Date, had Executive’s
benefits under those Plans been fully vested as of Executive’s Termination Date,
reduced by

  (B)      the benefits that Executive actually receives under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan, Nationwide Excess
Benefit

 

3



--------------------------------------------------------------------------------

Plan, Nationwide Savings Plan, Nationwide Supplemental Defined Contribution Plan
and Nationwide Individual Deferred Compensation Plan, respectively.

The benefits under this subsection (e) shall be paid as described in Section 8.
The benefits payable under this subsection (e) and subsection (f) below shall
not result in any duplication of benefits. The supplemental benefit with respect
to each of the foregoing plans shall be calculated separately.

  (f)      If Executive’s Termination Date occurs within three years of the date
on which Executive would have been first eligible to retire under the Nationwide
Retirement Plan, Executive shall receive a supplemental benefit under this
Agreement equal to:

  (A)      the benefits that Executive would have received under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan and Nationwide Excess
Benefit Plan, respectively, as in effect at Executive’s Termination Date, had
Executive earned service and age credit for the period ending on the first to
occur of (i) three years after the Termination Date or (ii) the earliest date on
which Executive would have been eligible to retire under the Nationwide
Retirement Plan, and had Executive been fully vested in Executive’s benefit
under such Plans, reduced by

  (B)      the benefits that Executive actually receives under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan and Nationwide Excess
Benefit Plan, respectively, and the benefits payable under subsection (e) above
with respect to the Nationwide Retirement Plan, Nationwide Supplemental
Retirement Plan and Nationwide Excess Benefit Plan, respectively.

The benefits under this subsection (f) shall be paid as described in Section 8.
The benefits payable under this subsection (f) and subsection (e) above shall
not result in any duplication of benefits. The supplemental benefit with respect
to each of the foregoing plans shall be calculated separately.

  (g)      The Company shall pay Executive a lump sum cash payment equal to the
matching contributions that the Company would have made for Executive under the
Nationwide Savings Plan and the Nationwide Supplemental Defined Contribution
Plan, as in effect at Executive’s Termination Date, as if Executive continued in
employment for the Severance Period, receiving compensation at a rate equal to
Executive’s covered compensation amount for the calendar year prior to the year
in which the Termination Date occurs and as if Executive continued the same rate
of contributions to the applicable plans as in effect immediately before
Executive’s Termination Date.

  (h)      The Company shall cause Executive to receive service and age credit
for purposes of eligibility for access to retiree medical coverage (but not for
Company contributions towards the cost of retiree medical) until the end of the
Severance Period, as if Executive had continued in employment during the
Severance Period; provided that the Company shall only be required to provide
such coverage if and to the extent permitted by applicable law. The Company may
provide such coverage through its Company retiree medical plan, through an
insured policy or by such other means as the Company determines.

 

4



--------------------------------------------------------------------------------

  (i)      The Company shall pay Executive a lump sum cash payment in the amount
of $10,000 for transition expenses.

  (j)      Executive shall have the right to retain the computer, printer, fax
machine and office furniture that was provided by the Company for use by
Executive at Executive’s residence at the Termination Date.

  (k)      Executive shall receive any other amounts earned, accrued or owing
but not yet paid under Section 1 above and any other benefits in accordance with
the terms of any applicable plans and programs of the Company.

  (l)      Payment of the lump sum benefits described above (other than as
described in subsections (b), (d), (e) and (f) above) shall be made within 30
days after Executive’s Termination Date, subject to Executive’s execution of an
effective Release.

2.4      Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, upon 60
days’ prior written notice pursuant to Section 15. In such event, after the
effective date of such termination, except as provided in Section 2.2 (with
respect to a resignation for Good Reason After a Substantial Reorganization), no
further payments shall be due under this Agreement. However, Executive shall be
entitled to any benefits due in accordance with the terms of any applicable
benefit plans and programs of the Company.

2.5      Disability. The Company (by action of the Board) may terminate
Executive’s employment upon written notice to Executive pursuant to Section 15
if Executive has been unable to perform the essential functions of Executive’s
position with the Company, with or without reasonable accommodation, by reason
of physical or mental incapacity for a period of six consecutive months
(“Disability”); provided, however, that the Company shall continue to pay
Executive’s base salary until the Company acts to terminate Executive’s
employment. Executive agrees, in the event of a dispute under this Section 2.5
relating to Executive’s Disability, to submit to a physical examination by a
licensed physician selected by the Board. Executive acknowledges that the
provisions of this Section 2.5 supersede the employment termination provisions
otherwise applied to disabled employees. If Executive’s employment terminates on
account of Disability, no further payments shall be due under this Agreement.
However, Executive shall be entitled to (i) any benefits due in accordance with
the terms of any applicable benefit plans and programs of the Company and (ii) a
pro rated annual short-term incentive bonus for the year in which the
Termination Date occurs, based on the Company’s actual performance for the year,
which shall be paid at the time that annual bonuses for the year are paid to
other executives, but not later than March 15 after the end of the year in which
the Termination Date occurs, subject to Executive’s execution of an effective
Release.

2.6      Death. If Executive dies while employed by the Company, the Company
shall pay to Executive’s executor, legal representative, administrator or
designated beneficiary, as applicable, (i) any benefits due in accordance with
the terms of any applicable benefit plans and programs of the Company and (ii) a
pro rated annual short-term incentive bonus for the year in which Executive’s
death occurs, based on the Company’s actual performance for the year, which
shall be paid at the time that annual bonuses for the year are paid to other
executives, but not

 

5



--------------------------------------------------------------------------------

later than March 15 after the end of the year in which Executive’s death occurs.
Otherwise, the Company shall have no further liability or obligation under this
Agreement to Executive’s executors, legal representatives, administrators, heirs
or assigns.

2.7      Cause. The Company (by action of the Board) may terminate Executive’s
employment at any time for Cause upon written notice to Executive pursuant to
Section 15, in which event all payments under this Agreement shall cease, except
for base salary to the extent already accrued. Executive shall be entitled to
any benefits accrued or earned before Executive’s termination in accordance with
the terms of any applicable benefit plans and programs of the Company; provided
that Executive shall not be entitled to receive any unpaid short-term or
long-term incentive payments.

3.        Definitions. For purposes of this Agreement, the following terms shall
have the meanings specified in this Section 3:

  (a)      “Affiliate” shall mean any subsidiary of the Company, Nationwide
Financial Services, Inc. and any of its subsidiaries, and any other entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with the Company, as determined by the
Board.

  (b)      “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

    (i)      Executive shall have been convicted of a felony;

    (ii)     Executive neglects, refuses or fails to perform his or her material
duties to the Company (other than a failure resulting from Executive’s
incapacity due to physical or mental illness), which failure has continued for a
period of at least 30 days after a written notice of demand for substantial
performance, signed by a duly authorized officer of the Company, has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform;

    (iii)    Executive engages in misconduct in the performance of Executive’s
duties;

    (iv)    Executive engages in public conduct that is harmful to the
reputation of the Company;

    (v)     Executive breaches any written non-competition, non-disclosure or
non-solicitation agreement in effect with the Company, including without
limitation the provisions of Section 5 or 6 of this Agreement; or

    (vi)    Executive breaches the Company’s written code of business conduct
and ethics.

  (c)      “Code” shall mean the Internal Revenue Code of 1986, as amended.

  (d)      “Employer” shall mean the Company, its Affiliates and their
successors.

 

6



--------------------------------------------------------------------------------

  (e)      “Good Reason” shall mean the occurrence of any of the following
events, without Executive’s consent, except in connection with the termination
of Executive’s employment for Disability, Cause, as a result of death or by
Executive other than for Good Reason and except as provided in the last two
sentences of this subsection (e):

    (i)      A material diminution in Executive’s authority, duties or
responsibilities, as reasonably determined by the Board;

    (ii)     A material change in the geographic location at which Executive
must perform services under this Agreement (which, for purposes of this
Agreement, means relocation of the offices of the Company at which Executive is
principally employed to a location more than 50 miles from the location of such
offices immediately prior to the relocation);

    (iii)    A material diminution in Executive’s base salary; provided,
however, that a change in base salary for all senior executives of the Company,
in which Executive is treated similarly as all other executives of a comparable
responsibility level, shall not constitute Good Reason under this Agreement; or

    (iv)    Any action or inaction that constitutes a material breach by the
Company of this Agreement, including the failure of the Company to obtain from
its successors the express assumption and agreement required under Section 16
hereof.

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination if, within 60 days after the date on which Executive gives notice of
his or her termination, as provided in Section 2.2, the Company corrects the
action or failure to act that constitutes the grounds for termination for Good
Reason as set forth in Executive’s notice of termination. If the Company does
not correct the action or failure to act, Executive must terminate his or her
employment for Good Reason within 30 days after the end of the cure period, in
order for the termination to be considered a Good Reason termination.

  (f)      “Severance Period” shall mean the period beginning on Executive’s
Termination Date and ending 24 months after the Termination Date.

  (g)      “Termination Date” shall mean the effective date of the termination
of Executive’s employment relationship with the Company pursuant to this
Agreement.

4.        Notice of Termination. Any termination of Executive’s employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with Section 15. The notice of termination shall
(i) indicate the specific termination provision in this Agreement relied upon
and (ii) specify the Termination Date in accordance with the requirements of
this Agreement.

5.        Confidential Information. Executive recognizes and acknowledges that,
by reason of Executive’s employment by and service to the Employer (as defined
in Section 3) during and, if applicable, after the Employment Term, Executive
will continue to have access to certain confidential and proprietary information
relating to the business of the Employer, which may include, but is not limited
to, trade secrets, trade “know-how,” customer information,

 

7



--------------------------------------------------------------------------------

supplier information, cost and pricing information, marketing and sales
techniques, strategies and programs, computer programs and software and
financial information (collectively referred to as “Confidential Information”).
Executive acknowledges that such Confidential Information is a valuable and
unique asset of the Employer and Executive covenants that Executive will not,
unless expressly authorized in writing by the Board, at any time during the
course of Executive’s employment, use any Confidential Information or divulge or
disclose any Confidential Information to any person, firm or corporation except
in connection with the performance of Executive’s duties for the Employer and in
a manner consistent with the Employer’s policies regarding Confidential
Information. Executive also covenants that at any time after the termination of
such employment, directly or indirectly, Executive will not use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation, unless such information is in the public domain through no
fault of Executive or except when required to do so by law or legal process, in
which case Executive will inform the Employer in writing promptly of such
required disclosure, but in any event at least two business days prior to
disclosure. All written Confidential Information (including, without limitation,
in any computer or other electronic format) which comes into Executive’s
possession during the course of Executive’s employment shall remain the property
of the Employer. Except as required in the performance of Executive’s duties for
the Employer, or unless expressly authorized in writing by the Board, Executive
shall not remove any written Confidential Information from the Employer’s
premises, except in connection with the performance of Executive’s duties for
the Employer and in a manner consistent with the Employer’s policies regarding
Confidential Information. Upon termination of Executive’s employment, Executive
agrees immediately to return to the Employer all written Confidential
Information in Executive’s possession.

6.        Non-Competition; Non-Solicitation.

  (a)      During Executive’s employment by the Employer and for a period of one
year after Executive’s termination of employment for any reason, Executive will
not, except with the prior written consent of the Board, directly or indirectly,
own, manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise which is engaged in any financial services, insurance
or other business that is competitive with any business or enterprise in which
the Employer is engaged, anywhere in the world, during Executive’s employment or
(with respect to the application of this covenant after Executive’s termination
of employment) during the two year period preceding Executive’s termination of
employment. The parties acknowledge that the Employer engages in its business on
a worldwide basis, and Executive acknowledges that his or her responsibilities
extend to the Employer’s worldwide operations.

  (b)      The foregoing restrictions shall not be construed to prohibit the
ownership by Executive of less than five percent of any class of securities of
any corporation which is engaged in any of the foregoing businesses having a
class of securities registered pursuant to the Securities Exchange Act of 1934,
as amended, provided that such ownership represents a passive investment and
that neither Executive nor any group of persons including Executive in any way,
either directly or indirectly, manages or exercises control of any such
corporation, guarantees

 

8



--------------------------------------------------------------------------------

any of its financial obligations, otherwise takes any part in its business,
other than exercising Executive’s rights as a shareholder, or seeks to do any of
the foregoing.

  (c)      Executive further covenants and agrees that during Executive’s
employment by the Employer and for a period of one year thereafter, Executive
will not, except with the prior written consent of the Board, directly or
indirectly, solicit or hire, or encourage the solicitation or hiring of, any
person who was a managerial or higher level employee of the Employer at any time
during the term of Executive’s employment by the Employer by any employer other
than the Employer for any position as an employee, independent contractor,
consultant or otherwise. The foregoing covenant of Executive shall not apply to
any person after 12 months have elapsed after the date on which such person’s
employment by the Employer has terminated.

  (d)      The covenants described in this Section 6 shall continue to apply
during the period specified herein after Executive’s termination of employment
for any reason, without regard to whether Executive executes a Release or
receives any severance benefits as a result of such termination. If Executive
breaches any of the covenants described in this Section 6, the applicable period
during which the covenant applies shall be tolled during the period of the
breach. Without limiting the foregoing, the severance benefits provided under
this Agreement are specifically designated as additional consideration for the
covenants described in Section 5 and this Section 6.

7.        Equitable Relief.

  (a)      Executive acknowledges and agrees that the restrictions contained in
Sections 5 and 6 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Employer, that
the Employer would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Employer should
Executive breach any of the provisions of those Sections. Executive represents
and acknowledges that (i) Executive has been advised by the Employer to consult
Executive’s own legal counsel in respect of this Agreement, and (ii) Executive
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with Executive’s counsel.

  (b)      Executive further acknowledges and agrees that a breach of any of the
restrictions in Sections 5 and 6 cannot be adequately compensated by monetary
damages. Executive agrees that the Employer shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Section 5 or 6 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the Employer
may be entitled. In the event that any of the provisions of Section 5 or 6
hereof should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.

 

9



--------------------------------------------------------------------------------

  (c)      Notwithstanding anything in this Agreement to the contrary, if
Executive breaches any of Executive’s obligations under Section 5 or 6 hereof,
the Company shall thereafter be obligated only for the compensation and other
benefits provided in any Company benefit plans, policies or practices then
applicable to Executive in accordance with the terms thereof, and all payments
under Section 2 of this Agreement shall cease.

  (d)      Executive irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of Section 5 or 6 hereof, including
without limitation, any action commenced by the Employer for preliminary and
permanent injunctive relief and other equitable relief, may be brought in a
United States District Court for Ohio, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Columbus, Ohio, (ii) consents to the non-exclusive jurisdiction
of any such court in any such suit, action or proceeding, and (iii) waives any
objection which Executive may have to the laying of venue of any such suit,
action or proceeding in any such court. Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 15
hereof.

  (e)      Executive agrees that for a period of three years following the
termination of Executive’s employment for any reason, Executive will provide,
and at all times after the date hereof the Employer may similarly provide, a
copy of Sections 5 and 6 hereof to any business or enterprise (i) which
Executive may directly or indirectly own, manage, operate, finance, join,
control or in which Executive may participate in the ownership, management,
operation, financing, or control, or (ii) with which Executive may be connected
as an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or in connection with which Executive may use or permit
to be used Executive’s name; provided, however, that this provision shall not
apply in respect of Section 6 after expiration of the time periods set forth
therein.

8.        Payment of Supplemental Benefits. The supplemental benefits under
Sections 2.3(e) and (f) (the “Enhanced Benefits”) shall be paid as follows:

  (a)      The Enhanced Benefits that are calculated with respect to the
Nationwide Retirement Plan and Nationwide Supplemental Retirement Plan,
respectively, shall be paid in the same form and the same time as Executive’s
benefits under the Nationwide Supplemental Retirement Plan are paid (or under
the default provisions of the Nationwide Supplemental Retirement Plan if
Executive is not otherwise entitled to receive a benefit under that Plan).

  (b)      The Enhanced Benefits that are calculated with respect to the
Nationwide Excess Benefit Plan shall be paid in the same form and at the same
time as Executive’s benefits under the Nationwide Excess Benefit Plan are paid
(or under the default provisions of the Nationwide Excess Benefit Plan if
Executive is not otherwise entitled to receive a benefit under that Plan).

  (c)      The Enhanced Benefits that are calculated with respect to the
Nationwide Savings Plan and Nationwide Supplemental Defined Contribution Plan,
respectively, shall be paid in the same form and at the same time as Executive’s
benefits under the Nationwide Supplemental Defined Contribution Plan are paid.

 

10



--------------------------------------------------------------------------------

  (d)      The Enhanced Benefits that are calculated with respect to the
Nationwide Individual Deferred Compensation Retirement Plan shall be paid in the
same form and the same time as Executive’s benefits under the Nationwide
Individual Deferred Compensation Plan are paid.

9.        Indemnification. The Company shall indemnify Executive with respect to
Executive’s actions in the performance of Executive’s duties as set forth in
Section 1.2 to the fullest extent permitted by the Company’s Amended and
Restated Code of Bylaws as in effect from time to time.

10.      Non-Exclusivity of Rights; Resignation from Boards.

  (a)      Nothing in this Agreement shall prevent or limit Executive’s
continuing or future participation in or rights under any benefit, bonus,
incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments described in Section 2.3 of this Agreement, Executive
hereby waives Executive’s right to receive payments under any severance plan or
similar program applicable to all employees of the Company.

  (b)      If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
any Affiliates and any other entities for which Executive serves as a
representative of the Company.

11.      Survivorship. The respective rights and obligations of the parties
under this Agreement (including without limitation Sections 5, 6 and 7) shall
survive any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

12.      Mitigation. Executive shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, and there shall be no offset against amounts due
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that Executive may obtain.

13.      Benefit Plans; Outstanding Awards. All references in this Agreement to
specific retirement or other benefit plans of the Company shall be deemed to
include any successor retirement or other benefit plans. The terms of
Executive’s outstanding incentive awards are hereby amended to provide that,
without adversely affecting any rights that Executive has under such award
agreements, the award agreements are amended to provide for the payments upon
termination of employment as provided in Section 2.3 of this Agreement, to the
extent consistent with the applicable plans. In all respects not amended, the
provisions of such outstanding awards shall remain in effect according to their
terms.

14.      Arbitration; Expenses. In the event of any dispute under the provisions
of this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Columbus, Ohio in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before a panel of three
arbitrators, one of whom shall be selected by the Company, one of whom shall be
selected

 

11



--------------------------------------------------------------------------------

by Executive, and the third of whom shall be selected by the arbitrators
selected by the Company and Executive. Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. The
arbitrators shall have no authority to modify any provision of this Agreement or
to award a remedy for a dispute involving this Agreement other than a benefit
specifically provided under or by virtue of the Agreement. In the event of a
dispute, each party shall be responsible for its own expenses (including
attorneys’ fees) relating to the conduct of the arbitration, and the parties
shall share equally the fees of the American Arbitration Association. Each party
shall give the other party written notice as described in Section 15 of its
intent to submit a claim under this Agreement to arbitration and a description
of the basis of such claim, within six months after the event giving rise to the
claim occurs.

15.      Notices. All notices and other communications required or permitted
under this Agreement or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

  If to the Company, to:

  Nationwide Mutual Insurance Company

  One Nationwide Plaza, 1-35-03

  Columbus, OH 43215

    Attention:    Executive Vice President, Chief Human Resources Officer     
Executive Vice President, Chief Legal & Governance Officer

  With a required copy to:

  Morgan, Lewis & Bockius LLP

  1701 Market Street

  Philadelphia, PA 19103-2921

  Attention: Mims Maynard Zabriskie

  If to Executive, to:

 

 

 

   

 

   

 

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

16.      Contents of Agreement; Amendment and Assignment.

  (a)      This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or

 

12



--------------------------------------------------------------------------------

terminated except upon written amendment approved by the Board and executed on
its behalf by a duly authorized officer of the Company and by Executive.

  (b)      All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or
delegatable in whole or in part by Executive. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, within 15 days of such succession, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform if no such succession had taken place.

17.      Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

18.      Remedies Cumulative; No Waiver. No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

19.      Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

20.      Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

21.      Withholding Taxes. All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to

 

13



--------------------------------------------------------------------------------

any law or governmental rule or regulation. Except as specifically provided
otherwise in this Agreement, Executive shall be responsible for all taxes
applicable to amounts payable under this Agreement and payments under this
Agreement shall not be grossed up for taxes.

22.      Section 409A of the Code. This Agreement is intended to comply with
section 409A of the Code and its corresponding regulations, or an exemption, to
the extent applicable. Severance benefits under the Agreement are intended to be
exempt from section 409A under the “short term deferral” exemption, to the
maximum extent applicable. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A, if Executive is considered a “specified
executive” for purposes of section 409A and if payment of any amounts under this
Agreement is required to be delayed for a period of six months after separation
from service pursuant to section 409A, payment of such amounts shall be delayed
as required by section 409A, and the accumulated amounts shall be paid in a lump
sum payment within five days after the end of the six-month period. If Executive
dies during the postponement period prior to the payment of benefits, the
amounts withheld on account of section 409A shall be paid to the personal
representative of Executive’s estate within sixty days after the date of
Executive’s death. Payments may only be made under this Agreement upon an event
and in a manner permitted by section 409A, to the extent applicable. As used in
the Agreement, the term “termination of employment” shall mean Executive’s
separation from service with the Company within the meaning of section 409A. In
no event may Executive, directly or indirectly, designate the calendar year of a
payment. For purposes of section 409A, the right to a series of payments under
the Agreement shall be treated as a right to a series of separate payments. All
reimbursements and in-kind benefits provided under the Agreement shall be made
or provided in accordance with the requirements of section 409A.

23.      Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of Ohio without giving effect to any conflict of
laws provisions.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

  NATIONWIDE MUTUAL INSURANCE COMPANY   By:  

 

  Name:   Title:  

 

  Executive

 

14